Citation Nr: 1021387	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-13 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 1989 to 
May 1989, and active service from May 1990 to January 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California and Salt Lake City, 
Utah, respectively.  Jurisdiction of the Veteran's claims 
file was subsequently transferred to the Cheyenne RO.  In 
August 2008, the Veteran testified during a Board video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  This matter was previously before the Board in July 
2009, and was remanded, in part, to the RO via the Appeals 
Management Center (AMC) for further development. 

The Board notes that its July 2009 decision also denied the 
Veteran's claim of entitlement to an initial rating in excess 
of 20 percent for status-post laminectomy with degenerative 
disc disease of L-4 (low back disability); therefore, that 
issue is not currently before the Board.


FINDING OF FACT

The weight of the competent medical evidence is at least in a 
state of equipoise regarding the question of whether the 
Veteran's depression is etiologically related to his service-
connected low back disability.


CONCLUSION OF LAW

Depression is proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran contends that he is entitled to 
service connection for depression, which he contends resulted 
from his service-connected low back disability and/or due to 
the prescribed medications for symptoms related to his low 
back disability.  It has also been hinted that the Veteran's 
depression has been aggravated by his service-connected low 
back disability.

Historically, the Board notes that in a May 2006 RO rating 
decision service connection was granted for status post 
laminectomy with degenerative disc disease L4, and given a 20 
percent disability rating, effective January 5, 2005.

By way of background the Board notes that, the Veteran's 
enlistment medical examinations are devoid of any reference 
to a preexisting psychiatric disorder.  Service treatment 
records reflect mental health treatment in November 1995.  He 
was noted to allegedly be despondent and suicidal, and was 
going to be transferred to a hospital for treatment.  The 
Veteran's wife then admitted she had overreacted to a minor 
situation and the Veteran was not admitted.  Later that same 
month, the Veteran underwent a psychiatric consultation for a 
possible Medical Board.  The Veteran was noted as having an 
anxious affect, congruent mood, without suicidal or homicidal 
ideations, without audio or visual hallucinations, without 
delusions, but with poor insight and judgment.  He was 
assessed as having a personality disorder, not otherwise 
specified, with narcissistic, antisocial, histrionic features 
that were moderately severe in nature.  The psychologist 
indicated that the Veteran's emotional reactions to events 
tended to exacerbate his low back pain.  The psychologist 
further indicated that the Veteran's personality disorder 
appeared to be so severe that separation from active duty 
would be in the best interests of the Veteran and the Army.  
At that time, there was no diagnosis of depression or other 
acquired psychiatric disorder.

VA treatment records reflect the Veteran's complaints of and 
treatment for multiple mental heath disorders, including 
depression.  The Veteran has received mental heath treatment 
for depression, mood disorder due to generalized medical 
condition and amphetamine abuse, borderline personality 
disorder, posttraumatic stress disorder (PTSD), adjustment 
disorder, bipolar disorder, and anxiety.  He was also treated 
for persistent suicidal ideation.  In March 2006 and April 
2006, VA physicians diagnosed the Veteran with depression 
secondary to his chronic medical condition, which included 
back pain.  The Veteran underwent a VA psychiatric evaluation 
in November 2007.  The mental health nurse practitioner 
diagnosed the Veteran with major depressive disorder, single 
episode, moderate to severe symptoms without psychoses, and 
indicated that his depression seemed to have resolved at the 
present.  The clinician ruled out mood disorder (depression) 
due to chronic pain, noted PTSD per record, and stated that 
amphetamine abuse was in full remission.  In July 2009, the 
Veteran was diagnosed with PTSD; major depression, moderate 
to severe symptoms; pain disorder, associated with both 
psychological factors and a general medical condition; 
polysubstance dependence in early remission; and personality 
disorder not otherwise specified (NOS) with cluster B traits.

In January 2008, the Veteran underwent a VA psychiatric 
examination.  The Veteran was noted to have undergone 
psychiatric treatment following a drug overdose in 2006.  The 
examiner indicated that the more recent VA treatment records 
reflect that the Veteran was not suicidal, nor depressed, and 
felt that the medications were working.  Past psychological 
testing revealed major depression, PTSD due to childhood 
sexual and physical abuse, tendency for somatic complaints, 
and borderline personality disorder.  Psychological testing 
produced an invalid profile, but somatic tendencies were 
again highlighted.  During the mental status examination, no 
depression, distress, anxiety, suicidal or homicidal 
ideations, or delusions were noted, nor did the Veteran 
appear to be in any pain or discomfort.  The examiner 
diagnosed the Veteran with PTSD due to childhood sexual, 
physical and emotional abuse; chronic depression; 
somatization disorder; and amphetamine abuse (in remission).  
With regard to the somatization disorder, the examiner 
indicated that the Veteran tends to perceive problems more 
than they actually are, such as aches and pains and other 
physical problems.  The examiner stated that the somatization 
disorder was separate and different than the Veteran's PTSD 
and borderline personality disorder; however, depression was 
also part of the somatization disorder, as severe depression 
can cause someone to become somatic depending on their coping 
skills.  The examiner then indicated that "[o]verall, [the 
Veteran's] depression exists due to mainly PTSD and 
Borderline personality disorder which in turn seems to be the 
cause of somatization as well.  Therefore[,] I clearly see 
depression as a separate issue than physical problems." 

Per the Board's July 2009 remand instructions, the Veteran 
was afforded another VA psychiatric examination in November 
2009.  During the examination, the Veteran reported 
experiencing continuous and severe depression, and estimated 
that he had been depressed more days than not since his 
incurring his in-service injury approximately 18 years ago.  
After examining the Veteran and a comprehensive review of the 
record, the examiner's impression was that the Veteran had 
chronic depression and anxiety initially related to his 
childhood PTSD as well as pain disorder associated with both 
psychological factors and his general chronic medical 
condition (chronic back pain).  The examiner stated that 
psychological factors included the Veteran's complicated 
grief over his loss of youth and well-being with a severe 
back injury at a young age, and that he has never been able 
to emotionally process that grief; grief over loss of 
function and chronic pain was bound up in his emotional pain 
and grief from childhood.  The examiner stated that it was 
very clear that the Veteran's repeated problems over the 
years have always been in some way related to his back pain 
or loss of function due to back pain, and that his emotional 
issues are clearly overlaying his physical issues and are a 
source of added aggravation.  The examiner further stated 
that it is impossible to have chronic pain issues and not 
have emotional issues as well, especially in the context of 
loss of age-appropriate developmental functions (such as a 
committed relationship, children, career).  The examiner 
diagnosed the Veteran with pain disorder associated with both 
psychological factors and a general medical condition (back 
injury and back pain), polysubstance abuse by history, PTSD 
related to childhood abuse and chaos.

In support of his claim, the Veteran has submitted numerous 
statements written by himself and others.  The statements 
generally reflect how the Veteran's low back disability 
affects his activities and psychological well-being.  During 
his August 2008 Board hearing, the Veteran provided 
additional testimony regarding his claimed depression and low 
back disability.  The Veteran testified that he is bothered 
by the fact that his low back disability negatively affects 
his enjoyment and certain activities, including: exercising, 
playing with his children, working, and attending classes.

In this case, the Board is presented with an evidentiary 
record that both supports and is against the Veteran's claim.  
The Veteran's VA treatment records documented recurrent 
treatment for and diagnoses of depression, as well as other 
mental health disorders.  With regard to a nexus to the 
service-connected low back disability, the Board finds the 
Veteran's lay statements regarding experiencing symptoms of 
depression due to low back pain to be credible, and, 
significantly, the November 2009 VA psychiatric examination 
report supports the Veteran's claim.  The Board believes 
considerable weight must be afforded to the November 2009 VA 
psychiatric examination report, as it was provided by a 
psychiatrist who examined the Veteran and thoroughly reviewed 
the record.  The Board notes that although the November 2009 
VA examiner did not specifically diagnose the Veteran with 
depression, her impression was that the Veteran had chronic 
depression.  Moreover, the examiner found that the Veteran's 
emotional issues over the years (which include depression) 
have always been in some way related to his back pain or loss 
of function due to back pain, and that it is impossible to 
have chronic pain issues without emotional issues.  
Therefore, the available evidence appears to be in at least a 
state of equipoise regarding a nexus to the Veteran's 
service-connected low back disability.  For this reason, all 
doubt is resolved in the Veteran's favor, and the Board 
concludes that service connection for depression on a 
secondary basis is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in 
November 2009, the Veteran was furnished notice of the manner 
of assigning a disability evaluation and an effective date.  
He will have the opportunity to file a notice of disagreement 
as to these "downstream" determinations after the RO issues 
a rating decision giving effect to the grant of service 
connection.


ORDER

Service connection for depression as secondary to service-
connected low back disability is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


